922 F.2d 837Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry YANCEY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 90-1510.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 23, 1990.Decided Jan. 15, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Frank W. Bullock, Jr., District Judge.  (CA-90-270)
Larry Yancey, appellant pro se.
M.D.N.C.
AFFIRMED.
Before K.K. HALL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Larry Yancey appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983 and denying his motions for default judgment and appointment of counsel.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Yancey v. United States, CA-90-270 (M.D.N.C. May 25, 1990).  We grant Yancey's motion to expedite to the extent that the case was decided as quickly as possible given the Court's caseload.  We deny leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.